Title: From George Washington to the Board of War, 29 March 1779
From: Washington, George
To: Board of War


Gentlemen
Head Quarters Middle Brook 29th March 1779
I have the honor to receive your favours of the 25th and 26th with the Commissions mentioned for the Connecticut Officers.
The Boards ideas respecting the difficulties that would attend the introducing Mr McPherson into the line are certainly right. It cannot be done—or at least without exciting great discontent and producing many resignations. Nor do I think that he could be employed under a Brevit with any satisfaction to himself or without much uneasiness to the Officers, who conceive that their rights, even in this way, have been very much affected and injured; and if these appointments heretofore have been veiwed with jealously and disgust—there is stronger reason to suppose that they will not be acquiesed under now, when we are reducing and daily dismissing a number of Officers—many of them of long service—and of good reputation. It seems to me—that the Muster Master’s department, as suggested by the Board, is the only line in which Mr McPherson can be placed. This, I should presume, will give no offence, as, by the Resolutions for arranging the Army—and which were dictated by the disquietudes such matters occasioned, he will not have rank. I have the Honor to be With great respect Your most Obedt servant
Go: Washington
